Citation Nr: 0835369	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease (CAD) and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to July 
1978 (active duty for training (ACDUTRA)). He also had 
another scheduled period of ACDUTRA from July 28, 1990, until 
August 11, 1990 (he was provided an early release on August 
3, 1990).

This appeal is from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

When this case was initially before the Board of Veterans' 
Appeals (Board), in June 2005, the issues on appeal were 
whether new and material evidence had been received to reopen 
claims for service connection for a psychiatric disorder and 
coronary artery disease and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The Board remanded these 
issues so that the veteran could be scheduled for a 
videoconference hearing.  This hearing was held in December 
2005 before the undersigned Veterans Law Judge.

This case was again before the Board in March 2006.  The 
Board determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder and this claim was 
reopened.  In addition, the Board remanded this reopened 
claim as well as the issues of whether new and material 
evidence had been received to reopen the claim for service 
connection for coronary artery disease and TDIU to the RO for 
additional development, to include obtaining additional 
medical evidence and affording the veteran a VA examination.  

In February 2008, the RO granted service connection for major 
depressive disorder and general anxiety disorder and awarded 
TDIU; thus, these issues are no longer in appellate status.  
This rating decision represents a full grant of the benefits 
sought on appeal with respect to the veteran's psychiatric 
and TDIU claims.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  The veteran did not submit a jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level within the 
applicable time period, thus those issues are not currently 
in appellate status.  Id.  Accordingly, the discussion herein 
is limited to the issue of whether new and material evidence 
had been received to reopen the claim for service connection 
for coronary artery disease.


FINDINGS OF FACT

1.  An unappealed rating decision in November 1993 denied 
service connection for a heart disorder as not related to 
service based on a finding that only accidental injuries 
qualify for service connection for reserve and National Guard 
service.

2.  Evidence associated with the record since then, to 
include private and VA treatment records, is not cumulative 
or redundant and raises a reasonable possibility of 
substantiating the claim for service connection for coronary 
artery disease.

3.  The medical evidence does not show a current diagnosis of 
a heart disorder.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision which denied service 
connection for a heart disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the November 1993 rating 
decision, which denied the veteran's claim for service 
connection for a heart disorder, is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Coronary artery disease was not incurred in or aggravated 
by service and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in April 2002 and provided to the 
appellant prior to the September 2003 rating decision on 
appeal satisfies the duty-to-notify provisions with respect 
to the claim for service connection for coronary artery 
disease as this letter discusses the requirements for 
substantiating this claim.  Also, since the Board is 
reopening the claim on the basis of new and material 
evidence, there need not be any discussion of whether the 
veteran received VCAA notice sufficient to satisfy the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Moreover, since the Board is ultimately denying his 
underlying claim for service connection on the merits, no 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of prejudicing him 
because these downstream elements of his claim are moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

If there was even arguably any deficiency in the notice to 
the veteran or the timing of this notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore 
found the error harmless.)  See also, Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (where the Federal Circuit Court 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records.  He also 
has been afforded a VA examination in connection with his 
claim, had a hearing before the undersigned Veterans Law 
Judge, and has submitted lay evidence in the form of his 
written communications.

Accordingly, VA has made all reasonable efforts to assist the 
veteran in the development of his claim.  While additional 
attempts to obtain information can always be undertaken, in 
light of the record, the Board finds that such an additional 
attempt, in light of the extensive efforts already performed 
in this case, cannot be justified.  The record, as a whole, 
is found to undermine the veteran's claim.  Thus, there being 
no other indication or allegation that additional relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of this claim.

New and Material Evidence to Reopen the Claim

In November 1993, the RO denied the veteran's claim for 
service connection for a heart disorder.  He did not appeal 
that decision, so it is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  This, in turn, 
means there must be new and material evidence since that 
decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's November 1993 decision 
before proceeding further because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.

The veteran filed a petition to reopen his claim in March 
2002.  Therefore, under the revised standards (effective for 
petitions to reopen, as here, filed on or after August 29, 
2001), new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the November 1993 denial consists of 
duplicates of the veteran's service medical records (SMRs), 
VA and private medical records for his complaints of chest 
pain, medical records in connection with his claim for 
benefits from the Social Security Administration, as well as 
his written communications and hearing testimony.

With the exception of the duplicate SMRs, all of this 
evidence is new in that it has not been submitted to VA 
before.  In addition, this new evidence includes statements 
from the veteran's treating physicians which are both new and 
material because they provide evidence which suggests that 
the veteran has a current heart disorder which was incurred 
during his period of military service.  38 C.F.R. § 3.156(a).

A January 2002 statement from his VA physician notes that the 
veteran "has a history of small vessel coronary artery 
disease" and that he had "documented symptoms that incurred 
during his military service."  Similarly, a November 2003 
statement from another VA physician notes that, "[w]hile in 
military service, he complained of chest pain.  He was 
diagnosed as Anxiety Reaction Cardiac.  It is my opinion that 
the anxiety reaction Cardiac is a direct result of the 
anxiety disorder he suffered from today."  

Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim for service connection for 
a heart disorder is reopened.  38 U.S.C.A. § 5108.

The next step for the Board in deciding this case is to 
assess the probative value of this new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  See Masors v. Derwinski, 2 Vet. 
App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. 
App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. 
App. 210, 215 (1991)).  A finding of "new and material" 
evidence does not mean that the case will be allowed, just 
that the case will be reopened and new evidence considered in 
the context of all other evidence for a new determination of 
the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 
(1991).

Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arteriosclerosis, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records show that the veteran's 
heart was clinically normal and he reported no history of 
pain or pressure in chest upon National Guard enlistment 
examination in July 1977 and periodic examination in February 
1988.  On July 30, 1990, during a period of ACDUTRA, the 
veteran complained of chest pain, a warm sensation on the 
left side of his face, and of left arm pain.  Radiographic 
study revealed no definite acute cardiopulmonary disease, his 
symptoms were diagnosed as "anxiety reaction cardiac," and 
he was referred to Mercy Hospital.  Treatment records from 
Mercy Hospital reflect that a Thallium Stress and 
Redistribution Cardiac Scintigraphy showed no evidence of 
ischemia and diminished distribution of the radionuclide to 
the septum.  A myocardial infarct could not be ruled out.  
The veteran also underwent electrocardiogram (ECG) testing 
which was negative for ischemia/"significant" CAD.  The 
examiner noted that the "sharp pain" (chest radiating to 
the arm) which the veteran complained of was 
"noncardiac/nonanginal."  Accordingly, the veteran was 
discharged from the Army National Guard in October 1990.

Post service private and VA treatment records reflect 
continued treatment for complaints of recurrent chest pain.  
The records include findings of history of small vessel 
coronary artery disease in January 2002, an April 2002 report 
of Stress Thallium Study which notes findings consistent with 
CAD over the territory of the three major coronary arteries 
as well as a degree of infiltrative cardiomyopathy, a 
February 2003 assessment of exertional chest pain and 
positive risk factors for CAD, a November 2003 opinion that 
the anxiety reaction cardiac diagnosed in service is a direct 
result of anxiety disorder currently suffered by the veteran.  
These records also include a January 1995 report of Exercise 
Stress Thallium Myocardial Perfusion Scan which revealed no 
acute cardiopulmonary disease.  

In connection with his claim for benefits from the Social 
Security Administration, the veteran reported that his 
condition had been diagnosed as small vessel disease due to 
stress.  

The medical evidence obtained from the Social Security 
Administration includes a September 2002 opinion which states 
the following:

The 47 y.o. [year old] claimant alleges "small 
vessel" coronary artery disease, but I find no 
medical evidence in file to corroborate that 
diagnosis.  In fact, it appears quite possible that 
the claimant's chest pains and shortness of breath 
are manifestations of anxiety, rather than heart 
disease (for example, a TS note on 1/3/02 refers to 
"anxiety induced chest pains" as the cause of a 
recent ER visit).  A Thallium stress scan on 
8/20/90 showed "no evidence of stress ischemia."  
Another Thallium exercise test, from 1/95, (the 
level of exertion, the claimant's symptoms, and the 
EKG findings are not specified) showed no definite 
ischemia on myocardial imaging.  

The examiner continued to list additional medical evidence of 
record (to include VA treatment records previously discussed) 
and concluded that, on current physical examination, there 
were no cardiovascular abnormalities.  The physician further 
noted that there is no medical evidence to confirm the 
diagnosis of "small vessel" coronary artery disease and the 
opinions reporting this finding cannot be considered well 
supported.  The opinion of this examiner was that the current 
medical evidence of record failed to support the diagnosis of 
ischemic heart disease and no functional limitations were 
attributable to any medically determined physical impairment 
causing chest pain and/or shortness of breath.  

Similarly, a January 2008 report of VA heart examination 
reflects review of the claims file and includes the following 
opinion:  

Based on my examination and review of the medical 
records, it is my clinical opinion that [the 
veteran] does not have cardiac disability.  I base 
this opinion on his normal prior echocardiogram 
report and prior catheterization mentioned above.  
...
I have no evidence of left ventricular dysfunction, 
valvular heart disease or prior myocardial 
infarction.  In addition, [the veteran] has no 
manifest evidence of congestive heart failure.  
[The veteran] does, however, have active risk 
factors for coronary artery disease, including 
sedentary behavior, prior tobacco use, 
dyslipidemia, obesity and hypertension.  [The 
veteran] also has documented evidence in his record 
of stress and anxiety, and these may also in the 
future contribute to risk of his developing 
coronary artery disease.  

The Board finds that the medical evidence of record does not 
support a finding of service connection for a heart disorder.  
Although the veteran's service medical records reveal 
complaints of chest pain and a diagnosis of "anxiety 
reaction cardiac," there is simply no medical evidence that 
the veteran has a current heart disorder.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board emphasizes that the veteran's personal opinion as 
to the diagnosis of his chest pain, no matter how sincere, is 
insufficient to establish service connection.  As a layman, 
he simply is not competent to offer an opinion on matters of 
medical expertise, including providing a diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He is only competent 
to testify that he has experienced chest pain, not to 
determine the diagnosis of this problem.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  In addition, it is 
important for the veteran to understand that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

It is acknowledged that the record includes medical 
statements which suggest that the veteran has a 
cardiovascular disorder which had its initial onset during 
military service.  However, in evaluating the probative value 
of competent medical evidence, the Court has stated that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1994).

With respect to the two opinions in support of the veteran's 
claim, it is noted that the first opinion, from the VA 
physician dated in January 2002, does not provide a current 
diagnosis of a cardiovascular disorder, rather, this 
statement merely notes the veteran's "history of small 
vessel coronary artery disease."  Similarly, the second 
opinion, from the VA examiner dated in November 2003, 
identifies the current disorder from which the veteran 
suffers as an anxiety disorder.  This opinion also does not 
include current findings with respect to a heart disorder.  
Because these statements do not provide diagnosis of a 
current heart disorder; notwithstanding the conclusions 
regarding the symptoms the veteran experienced in service, 
the Board finds that they are of little probative value in 
this case.  Moreover, arguably, they support the opinion of 
the January 2008 VA examiner, who also found that the veteran 
does not have a current cardiac disability.  

Thus, in the absence of competent medical evidence showing a 
known clinical diagnosis of a heart disorder, the claim must 
be denied.  See Degmetich, 104 F.3d at 1332 (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Accordingly, service connection for a heart disorder is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for coronary 
artery disease is reopened, and to this extent only, the 
appeal is granted.

Service connection for coronary artery disease is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


